                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION


HSG, LLC d/b/a “HIGH SPEED GEAR”           )
                   Plaintiff,              )
                                           )
v.                                         )       JUDGMENT
                                           )
                                           )       No. 7:18-CV-166-FL
EDGE-WORKS MANUFACTURING                   )
COMPANY d/b/a “G-CODE”                     )
                 Defendant.                )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss for failure to state a claim.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
August 8, 2019, and for the reasons set forth more specifically therein, defendant’s motion to
dismiss is GRANTED. Plaintiff’s claims are DISMISSED WITH PREJUDICE due to res
judicata.

This Judgment Filed and Entered on August 8, 2019, and Copies To:
Ryan Clifford Fairchild / Thomas Glenn Varnum (via CM/ECF Notice of Electronic Filing)
Benton Louis Toups / Gregory D. Latham / Stephen M. Kepper (via CM/ECF Notice of
Electronic Filing)

August 8, 2019                      PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
